Title: To George Washington from Benjamin Lincoln, 4 September 1781
From: Lincoln, Benjamin
To: Washington, George


                  My Dr General
                     Redley three miles from Chester 4 Sepr 5 oClock morning 81
                  
                  The troops are now under arms and are just leaving their ground.  we Shall encamp to night a mile or two on the other side Willmington—I do not observe any discontent among the troops—A little money however would make us good natured.  I have the honor to be my Dr Sir with sentiments of esteem your most huml. Servt
                  
                     B. Lincoln
                  
               